Citation Nr: 0211937	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  01-01 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

The propriety of the severance of service connection for 
arthralgia of the hips.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that severed service connection for 
arthralgia of the hips, finding that there was clear and 
unmistakable error in a June 1996 RO decision that granted 
service connection for this disability.  Previously, in a 
June 2000 decision, the RO found that clear and unmistakable 
error had been made by the RO in the June 1996 decision that 
granted service connection for arthralgia of the hips and 
proposed that service connection be severed under 38 C.F.R. 
§ 3.105(d).


FINDING OF FACT

There was a tenable basis in the record for the RO to grant 
service connection for arthralgia of the hips in June 1996.


CONCLUSION OF LAW

Service connection for arthralgia of the hips is restored 
because there was no clear and unmistakable error in the June 
1996 RO decision that granted service connection.  38 C.F.R. 
§ 3.105(d) (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the degree 
of notice which is contemplated by law.  In this regard, by 
the RO decisions, the statement of the case, the supplemental 
statements of the case, and correspondence with the veteran, 
the veteran and his representative have been notified of the 
laws and regulations governing his claim, including notice of 
the VCAA, and the reasons for the determination made 
regarding his claim.  Moreover, VA has made reasonable 
efforts to obtain all relevant records.  Specifically, the 
information and evidence that have been associated with the 
claim's file consist of the veteran's service medical 
records, post-service medical records, including VA and 
private examination and outpatient reports, as well as 
records on file with the Social Security Administration 
(SSA), and written arguments presented by the veteran and his 
representative in support of the veteran's claim.  In 
addition, the veteran was asked to provide information 
regarding his treatment, and the veteran thereafter filed or 
the RO thereafter obtained all available and identified 
private and VA treatment records.  Also, in February 1996 and 
May 2000, the RO obtained medical opinion evidence regarding 
the issue on appeal.

Therefore, the Board concludes that all relevant data have 
been obtained for determining the merits of the veteran's 
appeal and no reasonable possibility exist that any further 
assistance would aid the veteran in substantiating the 
appeal.  See 38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 
45620, 45630 (to be codified at 38 C.F.R. § 3.159(d)).  See 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Also 
see, Counts v. Brown, 6 Vet. App. 473, 476 (1994), citing 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting that 
the "duty to assist is not unlimited" and that "the duty 
to develop pertinent facts applies to 'all relevant 
facts.'") (citation omitted)); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim"); cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a fair 
adjudication of the issue on appeal, adjudication of the 
claim at this juncture may go forward because it poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

The Merits

As to the merits of the claim, the veteran asserts that 
service connection should not have been severed for 
arthralgia of the hips because it was caused or made worse by 
service connected back and right leg disabilities.  
Alternatively, it is argued that the RO failed to follow the 
procedural guidelines set out in 38 C.F.R. § 3.105(d) for 
severance, vis a vie failing to obtain the required medical 
opinion evidence, and therefore service connection should not 
have been severed for arthralgia of the hips.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

A review of the record on appeal shows that, in June 1996, 
the RO granted service connection for hip arthralgia 
secondary to service connected shell fragment wounds to the 
right leg and back.  In June 2000, the RO first proposed 
severing service connection for hip arthralgia.  In July 
2000, the veteran was issued a letter advising him of the 
reason for this proposal.  In September 2000, the RO issued a 
decision that implemented the proposed severance and set 
December 1, 2000, as the effective date for the severance.  
In a letter dated later in September 2000, the RO notified 
the veteran of the above decision.

The provisions of 38 C.F.R. § 3.105(d) allow for the 
severance of service connection upon the Secretary's showing 
that the decision granting service connection was "clearly 
and unmistakably erroneous," but only after following certain 
procedural guidelines.  See 38 C.F.R. § 3.105(d); see also 
Wilson v. West, 11 Vet. App. 383 (1998); Daniels v. Gober, 
10 Vet. App. 474 (1997).  Specifically, when severance of 
service connection is warranted, a rating proposing severance 
will be prepared setting forth all material facts and 
reasons.  The claimant will be notified at his or her latest 
address of record of the contemplated action and furnished 
detailed reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  38 C.F.R. § 3.105(d); see 
also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

The Board finds that the evidence of record shows that the RO 
met the procedural requirements of 38 C.F.R. § 3.105(d).  
Specifically, in the June 2000 decision, it was determined, 
after reviewing the February 1996 VA examination reports, as 
well as all other evidence of record, that the veteran's hip 
arthralgia was caused by a non service connected foot 
deformity and not service connected shell fragment wounds to 
the right leg and back, and that as such, service connection 
should have been precluded.  The June 1996 decision was 
therefore found to be clearly and unmistakably erroneous, and 
it was proposed that service connection for hip arthralgia be 
severed.  The Board finds that the June 2000 decision 
proposing severance of service connection for hip arthralgia 
sets forth all material facts and reasons for the proposed 
severance.  The veteran was notified of the decision by a 
July 2000 letter mailed to his last address of record and was 
given an opportunity to present additional evidence and 
appear at a hearing.  In a subsequent decision, dated in 
September 2000, the RO severed service connection for hip 
arthralgia on a finding of clear and unmistakable error in 
the June 1996 rating decision.  Accordingly, the Board finds 
that the procedural safeguards of 38 C.F.R. § 3.105(d) have 
been met.  It should also be pointed out that the severance, 
taken within less than ten years from the grant of service 
connection, is not governed by the provisions of 38 C.F.R. 
§ 3.957 (2001) regarding protected awards. 

Having decided that the process required to severe service 
connection for hip arthralgia was correctly followed by the 
RO, the next question to be addressed is whether the prior 
grant of service of connection for hip arthralgia in June 
1996 was "clearly and unmistakably erroneous."  The Unites 
States Court of Appeals for Veterans Claims (Court) has held 
that 38 C.F.R. § 3.105(d) places the same burden of proof on 
VA when it seeks to sever service connection as 38 C.F.R. 
§ 3.105(a) places upon a claimant seeking to have an 
unfavorable previous determination overturned.  See Baughman, 
1 Vet. App. at 566.  In that regard, the Court has held that 
"clear and unmistakable error" is defined the same under 38 
C.F.R. § 3.105(d) as it is under 38 C.F.R. § 3.015(a).  See 
Venturella v. Gober, 10 Vet. App. 340 (1997).  Specifically, 
the Court has defined clear and unmistakable error as "a very 
specific kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).

The Court has set forth a three-prong test to determine 
whether "clear and unmistakable error" was present under 38 
C.F.R. § 3.105(a) in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there clear and unmistakable error must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 
3 Vet. App. 310, 313-14 (1992) (en banc)).

Unlike claims for clear and unmistakable error, which are 
based only on the evidence of record at the time of the 
challenged decision, a determination to sever service 
connection is not similarly limited.  Daniels, 
10 Vet. App. at 480.  The Court reasoned in Daniels that 
because 38 C.F.R. § 3.105(d) specifically states that a 
change in diagnosis may be accepted as a basis for severance, 
the regulation clearly contemplates the consideration of 
evidence acquired after the original granting of service 
connection.  The Court stated "[i]f the Court were to 
conclude that . . . a service connection award can be 
terminated pursuant to § 3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

Thus, in view of the foregoing, the Board's tasks is to 
determine, based on all the evidence of record and applicable 
law, whether the June 1996 decision was clearly and 
unmistakably erroneous in granting service connection for hip 
arthralgia.

Applicable law provides that service connection is warranted 
where the evidence of record establishes that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated thereby.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In addition, service connection 
may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may also 
be granted where disability is proximately due to or the 
result of already service-connected disability.  38 C.F.R. 
§ 3.310.  Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As noted above, the RO in June 1996 granted the veteran's 
claim for service connection hip arthralgia.  At the time of 
this RO decision, the RO concluded that the evidence of 
record established a current diagnosis of hip arthralgia and 
a medical link between this disability and the veteran's 
service connected shell fragment wounds to the right leg and 
back.  

The evidence of record at the time of the June 1996 RO 
decision included February 1996 VA examinations.  At the 
February 1996 VA muscles examination, the examiner noted the 
veteran's in-service medical history which included 
sustaining multiple shrapnel wounds to his right buttocks, 
right lower extremity, distal calf, lower back, scrotum, and 
the shaft of penis while serving in the Republic of Vietnam 
in May 1968.  Next, it was noted that the veteran was granted 
service connection for the residuals of the above injuries 
and, in 1987, retired on disability because of low back and 
joint pain due to arthritis.  Next, it was noted that the 
veteran complained of, among other things, bilateral hip 
pain, greater on the right with mobility activity.  

On examination, it was noted, in part, as follows: "DAMAGE 
TO BONES, JOINTS AND NERVES:  Negative findings; gaited 
abnormality noted, right lower extremity with varum 
deformity, right foot . . .  EVIDENCE OF PAIN:  Veteran 
expressed pain with minimal range of motion activity."  
Thereafter, the examiner provided the veteran with the 
following diagnosis:

1.  Multiple traumatic shrapnel wounds 
incurred May 3, 1968 to right buttocks, 
right lower extremity, distal calf, lower 
back, scrotum, shaft of penis with 
residual scarring, nontender, status post 
surgical debridements, residual gaited 
abnormalities, bilateral hip arthralgias 
greater on the right. 

2.  Chronic bilateral hip arthralgias 
greater on the right, aggravated with 
gaited abnormalities, probable secondary 
to degenerative joint disease.  (Emphasis 
added).

At the February 1996 spine examination, it was also noted, as 
to the lower extremity, that the veteran had ". . . a valgus 
deviation of the right foot with a noted abnormal gait" and 
clearly demonstrated objective evidence of pain during motion 
studies.  The diagnosis was "[c]hronic low back pain 
aggravated with mobility and nonmobility activities secondary 
to degenerative joint disease." 

The other evidence of record at the time of the June 1996 
decision were private treatment records from Dr. Timothy B. 
Aikens, dated from May 1979 to February 1996, and a note from 
Dr. R.S. Balboa, dated in January 1996.  The vast majority of 
the above private treatment records discussed the veteran's 
complaints and/or treatment from Reiter's syndrome.  
Nonetheless, an April 1987 letter from Dr. Aikens noted, 
while discussing the veteran's treatment for Reiter's 
syndrome that, while a February 1987 hip x-ray was negative, 
soft tissue pain and swelling had definitely been seen in the 
veteran's hips. 

Post-June 1996 medical records found in the claims file 
consist of private treatment records from the Arthritis 
Clinic of Maryland, dated from June 1999 to December 1999, a 
January 2000 letter from Dr. Balboa, a January 2000 letter 
from Thomas Bryan, M.D., and records on file with the Social 
Security Administration (SSA), including both new and 
duplicative private treatment records, dated from November 
1982 to May 1997.  

As to the private treatment records, once again, the vast 
majority of these records discussed the veteran's complaints 
and/or treatment from Reiter's syndrome.  However, some of 
the private treatment records noted that Reiter's syndrome 
was effecting the veteran's hips and the veteran had hip pain 
and/or loss of hip motion because of Reiter's syndrome.  See 
SSA examination summary dated in January 1987; private 
treatment record from Dr. Balboa dated in May 1997; private 
treatment records from Dr. Bryan dated in November 1999, 
December 1999, and January 2000; and private treatment 
records from the Arthritis Clinic of Maryland dated in July 
1999. 

The record also included a May 2000 VA examination of the 
joints.  At this examination, the examiner noted that the 
veteran was service connected for his back, right hip, and 
right leg disabilities.  Thereafter, he noted the veteran's 
complaints of continuous hip pain.  On examination, the hips 
had tenderness over the right trochanteric area, the veteran 
had pain with hip flexion, hip x-rays were negative, and a 
bone scan showed multiple areas of probable arthritic changes 
in other joints.  The diagnoses were history of shrapnel 
injuries while in the military with residual scars, multiple 
joint pains with limited motion in some areas, reported as 
degenerative or arthritic changes through bone scan, mild 
degenerative changes and mild scoliosis with some limitation 
of motion of lumbar spine, and normal hip joints with 
manifested limitation of joints.  Thereafter, it was opined 
that 

. . . the changes in multiple joints with 
a history of a urinary problem are more 
than likely related to Reiter's syndrome, 
but it is not likely that the arthritic 
conditions described are related to the 
service-connected lower back, right 
hip[,] and leg conditions.

The Board finds that what is significant about the above 
evidence is what it does not include - a definitive medical 
opinion which shows that the veteran's service connected hip 
disabilities were not caused or mad worse by service 
connected shell fragment wounds to the right leg and back.  
As noted above, as to claims of clear and unmistakable error, 
the error alleged must be the kind of error that, if true, 
would be clear and unmistakable error on its face, persuasive 
reasons must be given as to why one would be compelled to 
reach the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  If the error alleged is not the type of error 
that, if true, would be clear and unmistakable error on its 
face, if the RO is only asserting disagreement with how the 
earlier RO decision evaluated the facts before it or the RO 
has not expressed with specificity how the application of 
cited laws and regulations would dictate a "manifestly 
different" result, there can be no showing of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The Board acknowledges that the current record contains 
medical evidence that suggests that the veteran's current hip 
disabilities were caused by non service connected Reiter's 
syndrome.  The Board also acknowledges that it might be 
argued that a closer reading of the February 1996 VA 
examinations indicates that the examiner intended to say that 
the veteran's hip disabilities were caused by a non service 
connected foot deformity and not service connected shell 
fragment wounds to the back and right leg.  However, neither 
the opinion provided by the May 2000 VA examiner nor the 
other medical opinions found in the record unequivocally 
state that the veteran's service connected shell fragment 
wounds to the back and right leg did not cause or aggravate 
the veteran's hip disabilities.  On the other hand, the Board 
notes that the February 1996 VA muscles examiner clearly 
listed, as a residual of the veteran's service connected 
shell fragment wounds, bilateral hip arthralgias.  Therefore, 
the Board finds that the RO's earlier finding of a 
relationship between service connected shell fragment wounds 
and current hip disabilities along with the subsequent grant 
of service connection was a tenable one and cannot be said to 
constitute an error about which reasonable minds could not 
differ.  In short, the Board concludes that the June 1996 
decision constituted a reasonable exercise of judgment under 
the law as it then existed, especially in light of the 
evidence at that time containing both a diagnosis of Reiter's 
syndrome and an 
April 1987 letter from Dr. Aikens that indicated a possible 
relationship between Reiter's syndrome and the veteran's 
current hip problems.  That judgment will not be disturbed 
now by finding clear and unmistakable error where none 
exists.  The appeal is granted



ORDER

Service connection for arthralgia of the hips is restored.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

